[DO NOT PUBLISH] ‘


               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                                OCT 31, 2006
                                No. 05-13619                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                      D. C. Docket No. 96-00041-CR-7-HL

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,
                                     versus

LYNDON WILLIAMS,

                                                             Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                        _________________________

                               (October 31, 2006)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Lyndon Williams, a federal prisoner proceeding pro se, appeals the denial of

his post-judgment motion to modify or reduce sentence, filed pursuant to 18 U.S.C.
§ 3582(c)(2), and for reconsideration of the district court’s denial of his § 3582

motion, which he styled as a Fed.R.Civ.P. 59(e) motion to alter or amend

judgment.

       As a preliminary matter, we reject the government’s argument that we lack

jurisdiction to decide this appeal due to Williams’s failure to perfect a timely

appeal of the denial of his § 3582 motion. We remanded Williams’s case to the

district court for a determination of excusable neglect or good cause for Williams’s

untimely filing of his notice of appeal, and the district court found that Williams’s

failure to file a timely notice of appeal was the result of excusable neglect and

granted the motion for extension of time. Accordingly, we proceed to consider the

merits of the Williams’s appeal.

      Williams argues that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738,

160 L.Ed.2d 621 (2005), provided grounds for reducing his sentence under 18

U.S.C. § 3582(c)(2) because Booker held that the mandatory sentencing guidelines

were unconstitutional. However, in United States v. Moreno, 421 F.3d 1217, 1220

(11th Cir. 2005), cert. denied, 126 S.Ct. 1643 (2006), we held that because Booker

is a Supreme Court decision and not a retroactively applicable guideline

amendment created by the Sentencing Commission, Booker is inapplicable to

§ 3582(c)(2) motions.



                                           2
Having reviewed the record, we discern no reversible error.

AFFIRMED.




                                  3